
	

114 HRES 372 IH: Recognizing the importance of the 2015 Special Olympics World Games hosted by the United States of America in Los Angeles, California.
U.S. House of Representatives
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 372
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2015
			Mr. Becerra submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Recognizing the importance of the 2015 Special Olympics World Games hosted by the United States of
			 America in Los Angeles, California.
	
	
 Whereas the Special Olympics improves the lives of those with developmental and intellectual disabilities;
 Whereas the 2015 Special Olympics World Games will illustrate our Nation’s continued commitment to making our society more inclusive;
 Whereas the first Special Olympics World Games held in 1968 featured 1,000 athletes from 26 States and Canada competing in track and field, swimming, and floor hockey;
 Whereas the 2015 World Games will draw 6,500 athletes from 165 countries competing in 25 different sporting events;
 Whereas the 2015 World Games will allow courageous athletes from around the world to experience the joy of displaying their talents and abilities;
 Whereas the first medals will be awarded on the 25th anniversary of the Americans with Disabilities Act; and
 Whereas the 2015 World Games will continue the tradition of bringing health care services to those most in need: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the importance of the Special Olympics World Games to the millions of people with intellectual disabilities and their loved ones;
 (2)supports the efforts of the athletes, coaches, educators, volunteers, leaders, and workers who make the Games possible; and
 (3)celebrates the return of the World Games to the United States and the city of Los Angeles.  